UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7346


STEVEN P. PENDERGRASS,

                Petitioner - Appellant,

          v.

BARKSDALE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00358-LMB-TCB)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven P. Pendergrass, Appellant Pro Se.    Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven P. Pendergrass seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate      of    appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent      “a    substantial     showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Pendergrass has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense       with      oral   argument    because      the     facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3